Name: Commission Regulation (EC) No 2205/94 of 9 September 1994 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1994/95 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  consumption;  plant product
 Date Published: nan

 No L 236/14 Official Journal of the European Communities 10 . 9 . 94 COMMISSION REGULATION (EC) No 2205/94 of 9 September 1994 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1994/95 marketing year Whereas certain Member States have submitted requests to that end ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amanded by Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Whereas Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat (3), as last amended by Regulation (EEC) No 2054/93 (4), in particular fixes a maximum moisture content of 14 % for cereals other than durum wheat ; whereas, under Commission Regulation (EEC) No 689/92 of 19 March 1992 fixing the procedure and conditions for the taking over of cereals by intervention agencies (*), as last amended by Regulation (EC) No 3134/93 (6), a maximum moisture content of 1 4,5 % was fixed ; whereas Article 2 (4) of that Regulation also provides that the Member States may be authorized at their request and under certain conditions to apply a moisture content of 15 % for cereals offered for intervention, with the exception of maize and sorghum ; HAS ADOPTED THIS REGULATION : Article 1 The Member States listed in the Annex hereto are hereby authorized to fix a maximum moisture content of 15 % for cereals listed therein and offered for intervention during the 1994/95 marketing year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, It shall apply with effect from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1994. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 181 , 1 . 7 . 1992, p. 21 . 0 OJ No L 197, 30. 7 . 1994, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 22. 0 OJ No L 187, 29. 7 . 1993, p. 6 . 0 OJ No L 74, 20. 3 . 1992, p. 18 . (&lt;j OJ No L 280, 13 . 11 . 1993 , p . 15. 10 . 9 . 94 Official Journal of the European Communities No L 236/ 15 ANNEX Maximum moisture content of cereals offered for intervention during the 1994/95 marketing year Member State Cereal Belgium All cereals except durum wheat, maize and sorghum Denmark All cereals except durum wheat, rye, maize and sorghum Federal Republic of Germany All cereals except durum wheat, maize and sorghum France All cereals except durum wheat, maize and sorghum Ireland All cereals except durum wheat, maize and sorghum Luxembourg All cereals except durum wheat, maize and sorghum Netherlands All cereals except durum wheat, maize and sorghum Portugal All cereals except durum wheat, maize and sorghum